GRIFFIN, Judge.
Appellant seeks review of the sentence imposed after a plea of guilty to grand theft (Count I) and contributing to the delinquency of a minor (Count II). On- Count I, she was sentenced to 365 days in Orange County jail, to be followed by four years of probation. On Count II, she was sentenced to 360 days in county jail, to be served consecutive to her sentence on Count I, with the sentence to be suspended if she successfully completed probation under Count I.
Defendant correctly contends, and the state concedes, that the sentence received on Count II is illegal, as explained in Ferguson v. State, 594 So.2d 864 (Fla. 5th DCA 1992) and Bryant v. State, 591 So.2d 1102 (Fla. 5th DCA 1992). See also Gaskins v. State, 607 So.2d 475 (Fla. 1st DCA 1992).
SENTENCE VACATED; CAUSE REMANDED.
concur. GOSHORN, C.J., and HARRIS, J.,